McMurray, Presiding Judge.
The Supreme Court, after granting certiorari in this case, has determined in its review that the. plaintiff was, as a matter of law, a borrowed servant of Six Flags Over Georgia, Inc. That court then held that the Workers’ Compensation Act barred the plaintiff from suing Six Flags in tort for an on-the-job injury. See Six Flags Over Ga. v. Hill, 247 Ga. 375 (276 SE2d 572).
Accordingly, our opinion and judgment in Hill v. Six Flags Over Ga., 155 Ga. App. 457 (270 SE2d 914), reversing the trial court is vacated and set aside, and the opinion of the Supreme Court, affirming the judgment of the trial court, is made the judgment of this *659court.
Decided May 27, 1981.
Bobby Lee Cook, Jr., for appellant.
Ronald L. Reid, Charles T. Huddleston, Vickie J. Cheek, for appellee.

Judgment affirmed.


Quillian, C. J., Deen, P. J., Shulman, P. J., Banke, Birdsong, Carley, Sognier and Pope, JJ., concur.